DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (2012/0085921A1 from IDS of 1-27-20).

Nishida teaches an ion generation apparatus comprising a housing  80 having an opening 83; an anode 74 and a cathode 71 disposed within the housing 80 and having a space between them; a power source having a negative terminal and a positive terminal with a first connection between the negative terminal and the anode and a second connection between the positive terminal and the cathode; a fluid conduit 85 defining an interior and fluidly connected with the opening; an air mover (fan) disposed to direct an air flow through the space into the fluid conduit 85 interior and out of the opening 83; at least one needle 11a disposed relative to the fluid conduit such that the at least one needle is exposed to the interior of the fluid conduit, the at least one needle conductively connected with the anode; and a conductive surface disposed in the interior of the fluid conduit and conductively connected to the cathode, the conductive surface spaced from the at least one needle(see para 0021,0045,0074,0105 and 0114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (2012/0085921A1).
Nishida teaches an ion generation apparatus comprising a housing  80 having an opening 83; an anode 74 and a cathode 71 disposed within the housing 80 and having a space between them; a power source having a negative terminal and a positive terminal with a first connection between the negative terminal and the anode and a second connection between the positive terminal and the cathode; a fluid conduit 85 defining an interior and fluidly connected with the opening; an air mover (fan) disposed to direct an air flow through the space into the fluid conduit 85 interior and out of the opening 83; at least one needle 11a disposed relative to the fluid conduit such that the at least one needle is exposed to the interior of the fluid conduit, the at least one needle conductively connected with the anode; and a conductive surface disposed in the interior of the fluid conduit and conductively connected to the 
Nishida differs from dependent claims 2-10,17 and 18 by not directly reciting the features of the dependent claims that are understood to be conventional practice in the art of ion generator devices. It would have been obvious to one of ordinary skill in the art to use the teachings of Nishida to meet the dependent claims because only minor variations in structure and/or dimensions have been recited in the claims that are not seen to add to the patentability of the independent claim when the current state of the art and abilities of persons of ordinary skill are taken into full consideration.
Claim 2 recites the use of tungsten needle electrodes which is a feature known to increase the life of such electrodes if an arcing event occurs.
Claim 3 recites a dimension that relates to needle sharpness, which is known to improve electrode ionizing performance.
Claims 4, 5 , 7, 10, 17 and 18 relate to the use and positioning of a plurality of needle electrodes in a conventional manner.
Claim 6 only recites the use of an impedance matching resistor in the circuit of the electrode.
Claims 8 and 9 recite that the needle electrodes have two ends and have been selected for operational durability.
Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as an arc shaped conductive surface .



 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





SWJackson
November 4, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836